Order entered April 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00868-CV

                              BRIGETTA D’OLIVIO, Appellant

                                                   V.

                                     GREG FOX, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-05606

                                            ORDER
       Pursuant to this Court’s March 11, 2019 order, the trial court conducted a hearing and

made written findings regarding the accuracy of the clerk’s and reporter’ records. By order dated

April 25, 2019, we adopted the trial court’s written findings.

       Before the Court is appellant’s April 25, 2019 motion to file a response to the trial court’s

written findings regarding the appellate record.    We DENY appellant’s motion.

       Appellant’s brief on the merits remains due May 31, 2019.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE